Citation Nr: 1142788	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  06-15 679	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to August 1991, when he was discharged on account of physical disability.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefits sought on appeal.  The Board also acknowledges that, prior to the case being transferred to the Board, the Veteran had perfected appeals for increased ratings for his service-connected right patellofemoral pain syndrome, left patellofemoral pain syndrome, anal fissure, and allergic rhinitis, as well as a petition to reopen his previously denied claim of service connection for a bipolar disorder.  However, the Veteran, through his representative, withdrew these claims from appellate consideration in a written statement dated in October 2010, prior to the Board's issuance of a final decision as to those issues.  The Board thus concludes that these claims are no longer under appeal, pursuant to 38 C.F.R. § 20.204 (2011).

At one point, the Veteran requested the opportunity to present sworn testimony before a Veterans Law Judge.  However, in a February 2011 submission, he indicated he did not wish a hearing, and his representative clarified, in writing, that the Veteran was withdrawing his prior request for a hearing.  The Board therefore accepts this withdrawal, and will proceed with review of the Veteran's appeal based upon all the evidence currently of record.  38 C.F.R. § 20.702(e) (2011).


FINDINGS OF FACT

1.  The Veteran has a high school education; he last worked on a part-time basis in 2001, and his work experience includes being a nurse's aide and working with United Parcel Service.

2.  Service connection is in effect for a bilateral foot disorder, post-surgery, rated as 50 percent disabling; allergic conjunctivitis, rated as 10 percent disabling; right patellofemoral pain syndrome, rated as 10 percent disabling; left patellofemoral pain syndrome, post-surgery, rated as 10 percent disabling; anal fissure, post-surgery, rated as 10 percent disabling; and allergic rhinitis, rated as noncompensably disabling; the combined disability rating is 70 percent.

3.  The medical evidence shows that the Veteran is unemployable due primarily to his non-service-connected fibromyalgia and bipolar disorder. 

4.  The Veteran is not precluded from securing and following a substantially gainful occupation solely by reason of his service-connected disabilities.


CONCLUSION OF LAW

VA compensation benefits predicated upon unemployability due to service-connected disabilities are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is rendered unemployable due to his service-connected disabilities.  

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such information was provided in a March 2010 letter, prior to the most recent adjudication of the claim.  

The Veteran's VA medical records and Social Security records have been obtained.  Although the Veteran has been provided with recent VA examinations pertaining to the disability ratings assigned to each service-connected disability, he has not been provided with a VA examination regarding his overall employability.  However, the record contains report of an examination performed by one of the Veteran's treating VA physicians at the behest of the Social Security Administration.  This report contains a thorough review of both his service-connected and non-service-connected disabilities and the impact of each disability upon his employability.  Additionally his Social Security records include a informed opinion from an occupational expert pertaining to the Veteran's vocational adaptability.  Therefore, the Board concludes that the evidence necessary to render an informed decision on this matter is of record, as these reports are fully adequate for rating purposes.  38 C.F.R. § 3.326; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran and his representative have presented written argument in support of the claim.  The Board is thus satisfied that all relevant and obtainable evidence pertaining to the issue on appeal has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist the Veteran in this matter.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to non-service-connected disabilities or advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  Alternatively, a total disability rating for compensation based on unemployability may be assigned to a Veteran who is unable to secure and follow a substantially gainful occupation by reason of his/her service-connected disabilities.  The Veteran's employment history and educational and vocational attainment as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his non-service-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, id. 

Historically, the record reflects that the Veteran has a high school education.  He last worked on a part-time basis in 2001; his work experience includes employment as a nurse's aide and with United Parcel Service.  Although United Parcel Service confirmed the Veteran's part-time employment until 2001, the company did not provide any information regarding the nature of the Veteran's work there or why his employment with the company was terminated.  Statements from the Veteran to his treatment providers, however, indicate that he lost his job with that company due to excessive absences related to his treatment for bipolar disorder.  The Veteran has indicated that he has not attempted to find work since 2001, because he feels he is incapable of working.

Records from the Social Security Administration reveal that that agency has awarded the Veteran disability benefits predicated upon foot problems, diabetes mellitus, and bipolar disorder.  Included in the evidence obtained from the Social Security Administration is an October 2005 report completed by one of the Veteran's treating VA physicians.  In the report, the physician identified the Veteran's problems as bipolar disorder, diabetes, orthopedic problems, hypertension, and fibromyalgia, and opined that the Veteran could not tolerate even low work stress due to the recurring nature of his illness and chronic manifestations of his symptoms.  She further opined that the Veteran was not able to manage monetary benefits in his own interest.  Also included in the Social Security documentation is the report of a vocational expert who opined that the Veteran would be unable to perform any competitive job, including his former work or any other substantial gainful work existing in significant numbers in the national economy, due to his mental limitations. 

Records of his ongoing treatment at the VA facility in Columbus, Ohio, reflect that the Veteran has been seen on an ongoing basis for both service-connected and non-service-connected disabilities.  Of particular note is a treatment record from the Veteran's psychiatric provider dated in July 2003, in which the treatment provider diagnosed him with bipolar disorder and opined that the disability rendered him unable to work.  Similarly, the Veteran stated in an October 2009 statement to his psychiatric treatment provider that he felt his bipolar disorder was the reason he was unable to work.  VA medical treatment records further reflect that the Veteran takes a great quantity of prescription medication for both his mental and his physical disabilities.  The vast majority of his voluminous treatment records, however, reflects treatment for his bipolar disorder.  

Service connection is in effect for a bilateral foot disorder, post-surgery, rated as 50 percent disabling; allergic conjunctivitis, rated as 10 percent disabling; right patellofemoral pain syndrome, rated as 10 percent disabling; left patellofemoral pain syndrome, post-surgery, rated as 10 percent disabling; anal fissure, post-surgery, rated as 10 percent disabling; and allergic rhinitis, rated as noncompensably disabling; the combined disability rating is 70 percent.  Other significant non-service-connected disabilities include bipolar disorder, depression, diabetes, fibromyalgia, and hypertension.  

Applying the law to the facts of this case, the Board notes as an initial matter that because the Veteran has one service-connected disability ratable at 40 percent or more and additional service-connected disabilities to bring the combined rating to 70 percent or more, he therefore meets the schedular criteria set forth at 38 C.F.R. § 4.16.  However, to grant the benefits sought, the Board must find that the Veteran's service-connected disabilities are sufficient to produce unemployability without consideration of any non-service-connected disabilities.  In this case, the Board finds that the Veteran is not rendered unemployable due solely to his service-connected disabilities.  As noted above, in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

It is reasonable to concede in this case that the Veteran is in fact, unemployable.  Review of his psychiatric treatment records confirms the severity of his psychiatric disability.  The Social Security Administration has similarly found him to be unemployable.  It is the job of the Board, however, to determine whether he is unemployable due solely to his service-connected disabilities, exclusive of his age and other non-service-connected disabilities.  In this case, the evidence does not support the Veteran's claim that he is unemployable due solely to his service-connected disabilities; rather, the evidence establishes that it is primarily the Veteran's bipolar disorder, not his service-connected disabilities, that renders him unemployable.  Neither of the medical and occupational experts who reviewed the Veteran's records opined that he is unemployable due to disabilities involving his feet, knees, anal fissures, and allergic conjunctivitis.  To the contrary, his treating VA psychiatrist opined that his inability to handle even low work stress due to his bipolar disorder prevented him from employment, and the vocational expert opined that he was precluded from employment by his mental limitations.  There is nothing in his VA treatment records that could be interpreted as indicating that he is unable to work due to disabilities involving his feet, knees, anal fissures, or allergic conjunctivitis.  In that connection, the Board notes that the Social Security Administration awarded the Veteran disability benefits for a combination of disabilities, including his service-connected foot problems, but primarily for the non-service-connected disabilities of bipolar disorder and diabetes.  

Further, the Board notes that in determinations regarding unemployability, the VA is bound by different standards and laws than the Social Security Administration.  As set forth above, a high rating in itself is a recognition that the Veteran's service-connected impairment makes it difficult to obtain and keep employment.  Simply meeting the schedular criteria set forth at 38 C.F.R. § 4.16 is not enough to support a grant of a total disability rating; it must also be found that the service-connected disabilities, when considered alone, are sufficient to produce unemployability.  In this case, the Board holds that the Veteran is not precluded from employment solely by his service-connected disabilities.  The preponderance of the evidence is against the Veteran's claim, and the benefit sought must be denied.


ORDER

A total disability rating based upon individual unemployability due to service-connected disabilities is denied.



____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


